Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
Applicant's argument, filed on December 14, 2020 has been entered and carefully considered. Claims 1-9, 12-27 and 29-36 are amended. Claims1-36 are pending. 
The rejection of claims 18, 20, 22, 27, 29, 32, 34 and 36 under 35 U.S.C 112(f) are withdrawn.

Response to Arguments
4.	On pages 10-11 applicant argues Neither Li nor Fu teaches or suggests "decoding a bitstream portion from a bitstream, the bitstream portion being representative of a plurality of candidate sets of filter parameters," as claimed in amended claims 18. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Fu teaches decode for a current block of a picture, and index identifying one of the candidate sets of filter parameters from the plurality of candidates sets of filters parameters([para 0040]- filter candidates for a filter unit can be derived based on the underlying filter units, or the filter 
 Therefore, the rejection has been maintained.

	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-16, 18- 21, 27-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Pub. No. 2016/0234492 A1) in view of Fu et al. (US. Pub. No. 2013/0259118 A1).

Regarding claim 1, Li teaches a method comprising([see in Fig. 4 and 5]- video encoder 20 that may implement the techniques to  perform intra- and inter-coding of video blocks within video slices): - decoding, for a current block of a picture part, an index identifying one of the candidate sets of filter parameters from the bitstream([see in claim 4]-especially “receiving a syntax element comprising an index associated with the candidate from the candidate list”); - decoding the current block from the bitstream([see in Fig. 5]- decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20); and - filtering the decoded current block with the candidate set of filter parameters identified by the decoded index([see in Fig. 5 and claim 4]-see in ALF UNIT 92 in fig. 5, especially "performing the filtering operation on the current CTU using the ALF information associated with the candidate from the candidate list).
However, Li does not explicitly disclose decoding a bitstream portion from a bitstream, the bitstream portion being representative of a plurality of candidate sets of filter parameters.
In an analogous art, Fu teaches decoding a bitstream portion from a bitstream, the bitstream portion being representative of a plurality of candidate sets of filter parameters ([para 0040]- filter candidates for a filter unit can be derived based on the underlying filter units, or the filter candidates can share at least a portion of the filter candidates used by previously processed filter units in the current slice). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fu to the modified system of Li a method and apparatus for improved in-loop processing such as SAO and ALF([para Fu; 0002]).  
Regarding claim 2, Li teaches wherein the bitstream portion is associated is with a block of the picture part decoded firs in decoding order ([para 0200]- Video decoder 30 may receive the syntax elements at the video slice level and/or the video block level; It is also common practice to transmit such information on a block-level).
 It is implicit that a number of candidate filters can be derived from the bitstream. See for instance "AlflumaMergeMap" in Table 7 of D1 or "sao_num_lcu_in_hight_minu1" and "sao_num_lcu_in_width_minus1" in Fig. 6.).
Regarding claim 4, Li teaches wherein the candidate sets of the plurality of candidate sets of filter parameters are decoded from the bitstream in their order of use ([para 0200]- Video decoder 30 may receive the syntax elements at the video slice level and/or the video block level; It is also common practice to transmit such information on a block-level).
Regarding claim 10, Fu teaches further comprising inserting, in the plurality of candidate sets of filter parameters, a candidate set of filter parameters specifying that a block is not filtered([para 0039]- ALF parameter set may include one or more elements selected from a set consisting of filter coefficients, filter shape, filter size, ON/OFF control, and region information).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 12 have been met in claim 1. Li teaches encoding a first bitstream portion in a bitstream, the bitstream portion being representative of the plurality of candidate sets of filter parameters, a second bitstream portion representative of the current block and a third bitstream portion representative of the index([para 0184]- video encoder 20 may 
Regarding claim 13, Fu teaches wherein the first bitstream portion is encoded in a slice header of a slice to which the current block belongs([see in Fig. 9, 10 and 14]- See for instance the slice header syntax; It is understood that to transmit such information in the slice header).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 18 have been met in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 12.Hence; all limitations for claim 29 have been met in claim 12.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 13.


Claims  5, 6, 7, 17, 22, 23, 24 and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fu and Yan as applied to claim 5 above and further in view Xing Wen( Parallel Merge/skip Mode for HEVC; pub. Nov. 2011; Given by the applicant in the IDS; hereinafter as Wen).


In an analogous art, Wen teaches comprising re-ordering the candidate sets of filter parameters before filtering the current block([see in page 7]- re-ordering method). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wen to the modified system of Li and Fu to improve better prediction accuracy and not to cause data dependency problem when HEVC merge/skip is copying motion parameters to the current PU from a candidate list which consists of spatial and temporal neighboring Pus [Wen; abstract].
Regarding claim 6, Wen teaches the combination of does not explicitly disclose further comprising re-ordering the candidate sets of filter parameters before filtering the current block([see in pg. 7]- with a re-ordering method as follows: ... 2. The order of the candidate list is based on spatial distance).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 5.


Claims 8, 9, 25 and 26 are  rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fu as applied to claim 1 above and further in view YE, Yan (WO 2010/123862 A1; given by the applicant in the IDS).

Regarding claim 8, the combination of Li and Fu does not explicitly disclose herein the candidate sets of filter parameters are re-ordered such that at least one candidate set of filter parameters not used for filtering blocks decoded prior to the current block is inserted before a last candidate set of filter parameters used for filtering the blocks decoded prior to the current block.
In an analogous art, Yan teaches wherein the candidate sets of filter parameters are re-ordered such that at least one candidate set of filter parameters not used for filtering blocks decoded prior to the current block is inserted before a last candidate set of filter parameters used for filtering the blocks decoded prior to the current block([para 0060-0061]- they may both reorder the filters in the buffers periodically according to filter usage counts (e.g., more frequently used filters are given smaller indices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yan to the modified system of Li 
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Zhu et al., US 2016/0205404 A1, discloses Variations of rho-domain rate control for video encoding or other media encoding are presented.
2.	He et. al., US 2018/0309995 A1, discloses video sequence may include a first-temporal level picture and a second-temporal level picture.
3. 	TERADA et. al., US 2018/0184123 A1, discloses image encoding methods and image decoding methods.



	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD N HAQUE/           Primary Examiner, Art Unit 2487